SUMMARY ORDER

Petitioner Jin Jiang, a native and citizen of the People’s Republic of China, seeks review of a September 23, 2008 order of the BIA denying her motion to reopen. In re Jin Jiang, No. A098 973 928 (B.I.A. Sept. 23, 2008). We assume the parties’ familiarity with the underlying facts and procedural history of this case.
The government correctly argues that Jiang has foregone any challenge to the BIA’s inasmuch as she failed to submit previously unavailable material evidence in support of her motion to reopen. See Yueqing Zhang v. Gonzales, 426 F.3d 540, 541 n. 1, 545 n. 7 (2d Cir.2005). 8 C.F.R. § 1003.2(c)(1). Because a failure to proffer previously unavailable evidence is a proper ground on which the BIA may deny a motion to reopen, Jiang’s failure to challenge the BIA’s finding that she failed to submit such evidence is dispositive of this case. See INS v. Abudu, 485 U.S. 94,104-05, 108 S.Ct. 904, 99 L.Ed.2d 90 (1988).
For the foregoing reasons, the petition for review is DENIED. Having completed our review, we DISMISS the petitioner’s pending motion for a stay of removal as moot.